                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


TOMMY L. FENLEY, WILLIAM PEVETO,
BROCKROBERT TAGAROOK and LEWIS
WHITMIRE, individually and on behalf of all
Persons similarly situated,

                      Plaintiffs,                          Case No.: 2:15-cv-326
                                                           JUDGE GEORGE C. SMITH
v.                                                         Magistrate Judge Jolson

WOOD GROUP MUSTANG, INC.,

                      Defendant.

                                           ORDER

       On July 10, 2019, the United States Magistrate Judge held a hearing regarding Plaintiffs’

Final Approval Motion and issued a Report and Recommendation recommending granting

Plaintiffs’ Motion for Final Approval of the Settlement Agreement and Approval of Attorneys’

Fees and Costs. (See Report and Recommendation, Doc. 175). The parties were advised of their

right to object to the Report and Recommendation and of the consequences of their failure to do

so. There has nevertheless been no objection to the Report and Recommendation. In fact, the

parties filed a Notice of Non-Opposition to and Support for the Magistrate Judge’s July 10, 2019

Report and Recommendation and jointly request this Court adopt the Report and

Recommendation on an expedited basis. (Doc. 176).

       Accordingly, the Report and Recommendation is hereby ADOPTED and AFFIRMED.

Plaintiffs’ Motion for Final Approval of the Settlement Agreement and Approval of Attorneys’

Fees and Costs is GRANTED. The Court directs the settlement funds be distributed in

accordance with the terms of the Settlement Agreement.
       The Clerk shall remove Documents 173 and 175 from the Court’s pending motions list

and terminate this case. The Court hereby enters final judgment in this case and dismisses it with

prejudice in accordance with the terms of the Settlement Agreement. There being no reason to

delay entry of this Final Judgment, the Clerk of the Court is ordered to enter this Final Judgment

forthwith pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

       Without affecting the finality of this Final Judgment in any way, the Court reserves

exclusive and continuing jurisdiction over this action, the Named Plaintiffs, the certified

Settlement Class, and Defendant for purposes of supervising the implementation and

enforcement of the Settlement Agreement, this Order, and all settlement administration matters.



               IT IS SO ORDERED.

                                                      /s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                 2
